Title: From Benjamin Franklin to John Wright, 24 July 1765
From: Franklin, Benjamin
To: Wright, John


Dear Sir,
Cravenstreet, July 24. [1765–1774]
I think I gave you some Expectations of going out with you to your Place on the Forest on Saturday next. If I did, I hope you will be so good as to excuse me, till the Saturday following, or some other subsequent Day that may suit you, this being inconvenient to me; wherein you will oblige, Your very humble Servant
B Franklin
Mr. Wright.
 
Addressed: To / Mr Wright / at Smith, Wright & Gray’s / Banker / Lombard street
Endorsed: Dr B. Franklin
